Citation Nr: 0944987	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  09-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left ankle fracture.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to April 
1964.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

The issues of entitlement to service connection for bilateral 
hearing loss and major depressive disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent evidence of record shows that the residuals of 
the Veteran's left ankle fracture are related to his period 
of active service.  


CONCLUSION OF LAW

The Veteran's ankle disability was aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In light of the full grant of benefits for the Veteran's 
claim of entitlement to service connection for the residuals 
of a left ankle fracture, the Board notes that no further 
notification or assistance is necessary to develop facts 
pertinent to the claim at this time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  
   
Analysis

The Veteran contends that he broke his ankle more than a year 
before he enlisted in the Marines and reinjured his ankle 
running in boots during his period of active military 
service.  The Board finds that the Veteran's contentions have 
merit, and, for the reasons below, also finds that service 
connection is warranted.

The Board initially notes that the Veteran is currently 
receiving treatment for his left ankle disability, which has 
been described as a healed distal fibula fracture with mild 
deformity, small old avulsion fragments, stable mild ankle 
mortise joint degenerative changes, and posttraumatic 
osteoarthritis among other diagnoses.  Therefore, the Veteran 
has satisfied the first element of service connection, the 
existence of a current disability.  

Furthermore, the Veteran's December 1963 enlistment report of 
medical history indicates that he had a healed fracture of 
the left fibula, and, even though his April 1964 separation 
examination found that his feet and lower extremities were 
clinically normal, the Veteran received treatment for his 
ankles several times during his short period of active 
military service.  For example, he complained of a sore left 
ankle in January 1964 and was diagnosed with a strain.  X-
rays in February 1964 revealed a well-healed fracture before 
the Veteran complained of a sore left ankle three more times 
that month.  Indeed, at the end of the month, the Veteran's 
service treatment records reveal that he had a sore ankle for 
eight weeks and that the pain had moved from the previous 
fracture site to his Achilles heal.      

Finally, in December 2008, the Veteran wrote a letter to his 
podiatrist that is associated with the claims file.  He 
stated that his podiatrist had reviewed his military service 
records and post-service treatment records and asked the 
podiatrist for an opinion regarding his ankle disability.  In 
response, the Veteran's podiatrist affirmed that entries in 
the Veteran's medical record indicate he fractured his left 
ankle in the early 1960s.  Then, the podiatrist stated that 
"activities such as frequent marching, hiking, carrying 
heavy objects and high impact exercising are more likely than 
not to have exacerbated the posttraumatic arthritis in your 
left ankle."  The Board finds that the Veteran's podiatrist 
is competent to provide a nexus opinion and considers his 
opinion adequate, as it was based on an examination of the 
Veteran and a review of his records.

As the Veteran has presented credible and competent evidence 
of an in-service aggravation of his left ankle disability, 
the Board finds that service connection for the residuals of 
a left ankle fracture is warranted.  See 38 C.F.R. § 3.303 
(2009).  

For the foregoing reasons, the Board finds the preponderance 
of the evidence does not weigh against the Veteran and, in 
fact, weighs in favor of the Veteran's claim of entitlement 
to service connection for the residuals of a left ankle 
fracture.   Therefore, service connection is warranted, and 
the Veteran's appeal is granted.    


ORDER

Entitlement to service connection for the residuals of a left 
ankle fracture is granted.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and major depressive disorder.  

During a May 2006 biopsychosocial assessment, a VA examiner 
noted that the Veteran's current income was derived from 
"SSDI/pension."  VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant to a 
claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  The medical and 
legal documents pertaining to this application have not been 
associated with the claims folder.  The possibility that SSA 
records could contain evidence relevant to the claim cannot 
be foreclosed absent a review of those records.  Quartuccio 
v. Principi, 16 Vet. App. 183, 188 (2002).  Since the 
Veteran's Social Security benefits may be related to his 
hearing loss disability or major depressive disorder, which 
are on appeal, the Board finds that the claims must be 
remanded in order to further develop the record before they 
can be adjudicated on the merits.  38 C.F.R. § 3.159(c)(2) 
(2009).

Moreover, VA must provide a compensation and pension 
examination to a Veteran when the information and evidence of 
record (1) contains competent lay or medical evidence of a 
currently diagnosed disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during the 
applicable presumptive period if the Veteran has the required 
service to trigger the presumption; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  

The Veteran provided lay testimony to demonstrate both 
exposure to acoustic trauma in service and a post-service 
audiometric test to demonstrate that his bilateral hearing 
loss is related to his period of active military service.  
His service treatment records contain records of his 
attempted suicide, and his separation examination included a 
whisper test instead of a complete audiometric examination.  
Still, even though the Veteran is currently diagnosed with 
bilateral hearing loss and major depressive disorder, he did 
not receive a compensation and pension examination to 
determine whether these disabilities are related to his 
period of active military service.  Therefore, these claims 
are remanded so the Veteran can be afforded compensation and 
pension examinations.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits.  If no 
records can be found, indicate that the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.
 
2.  After the Veteran's SSA records are 
obtained, he should be afforded with an 
appropriate examination to determine 
whether his bilateral hearing loss 
disability is related to his period of 
active military service.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should specifically state 
whether or not the Veteran's bilateral 
hearing loss is at least as likely as not 
(i.e., probability of 50 percent) 
etiologically related to the Veteran's 
period of active military service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  The Veteran should also be afforded 
with an appropriate examination to 
determine whether his major depressive 
disorder is related to his period of 
active military service.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should specifically state 
whether or not the Veteran's major 
depressive disorder is at least as likely 
as not (i.e., probability of 50 percent) 
etiologically related to the Veteran's 
period of active military service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.      
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


